Exhibit 10.2


[EXECUTION COPY]




THIRD AMENDED AND RESTATED SECURITY AGREEMENT


THIRD AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of
November 20, 2017 among, GAMESTOP CORP., a corporation organized under the laws
of the State of Delaware having a place of business at 625 Westport Parkway,
Grapevine, Texas 76051, as Lead Borrower; GEEKNET, INC., a corporation organized
under the laws of the State of Delaware having a place of business at 11216
Waples Mill Road Suite 100, Fairfax, Virginia 22030 (the “New Grantor”); the
other Subsidiary Borrowers party hereto (together with the Lead Borrower, the
“Existing Grantors” and each, individually, an “Existing Grantor”; and the
Existing Grantors, together with New Grantor, the “Grantors” and each,
individually, a “Grantor”); and BANK OF AMERICA, N.A., a national banking
association, as administrative agent and collateral agent (in such capacities,
the “Agent”) for the Credit Parties, in consideration of the mutual covenants
contained herein and benefits to be derived herefrom.


WITNESSETH:
WHEREAS, reference is made to (i) that certain Second Amended and Restated
Credit Agreement, dated as of March 25, 2014 (the “Existing Credit Agreement”)
by, among others, the Lead Borrower, the other Borrowers party thereto, the
Lenders named therein, the Agent, and Bank of America, N.A., as Issuing Bank,
and (ii) that certain Second Amended and Restated Security Agreement, dated as
of March 25, 2014 (as amended and in effect on and prior to the date hereof, the
“Existing Security Agreement”) by and among the Existing Grantors and Bank of
America, N.A., as “Agent”; and
WHEREAS, contemporaneously herewith, the Grantors and the Agent, among others,
are amending the Existing Credit Agreement pursuant to the Second Amendment to
Second Amended and Restated Credit Agreement, dated as of even date herewith
(the “Second Amendment”) (the Existing Credit Agreement, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement, dated
as of September 15, 2014 and the Second Amendment, and as such may be further
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and between, among others, (i) the Grantors, as Borrowers, (ii) the Lenders
named therein, (iii) the Agent, and (iv) Bank of America, N.A., as Issuing Bank;
WHEREAS, New Grantor wishes to become a Borrower under the Credit Agreement and
the other Loan Documents; and
WHEREAS, the obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit under the Credit Agreement, including to the New
Grantor, are each conditioned upon, among other things, the execution and
delivery by the Grantors of an agreement in the form hereof to secure the
Secured Obligations (as defined herein).
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which





--------------------------------------------------------------------------------







is hereby acknowledged, the undersigned hereby agree that the Existing Security
Agreement shall be amended and restated in its entirety to read as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation under the Existing Security Agreement):


            
SECTION 1
Definitions


1.1    Generally. Unless the context otherwise requires, all capitalized terms
used but not defined herein shall have the meanings set forth in the Credit
Agreement, and all references to the UCC shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the UCC differently that in another Article
thereof, the term shall have the meaning set forth in Article 9, and provided
further that if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of the Security Interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.
1.2    Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:
“Accessions” shall have the meaning given that term in the UCC.
“Account Debtor” shall have the meaning given that term in the UCC.
“Accounts” shall mean “accounts” as defined in the UCC, and also all accounts,
accounts receivable, and rights to payment (whether or not earned by
performance) for: (i) property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of; (ii) services rendered or to be rendered;
(iii) a policy of insurance issued or to be issued; (iv) a secondary obligation
incurred or to be incurred; or (v) arising out of the use of a credit or charge
card or information contained on or used with that card.
“Agent’s Rights and Remedies” shall have the meaning assigned to such term in
Section 8.8.
“Blue Sky Laws” shall have the meaning assigned to such term in Section 6.1 of
this Agreement.








-2-



--------------------------------------------------------------------------------







“Certificated Security” shall have the meaning given that term in the UCC.
“Confirmer” shall have the meaning given that term in Section 5-102 of the UCC.
“Chattel Paper” shall have the meaning given that term in the UCC.
“Collateral” shall mean all personal and fixture property (other than fixture
property pledged pursuant to a mortgage on any owned real property) of each
Grantor, including, without limitation: (a) Accounts, (b) Chattel Paper (whether
Tangible Chattel Paper or Electronic Chattel Paper), (c) Commercial Tort Claims,
(d) Deposit Accounts, (e) Documents, (f) Equipment, (g) Fixtures, (h) General
Intangibles (including Payment Intangibles), (i) Goods, (j) Instruments, (k)
Inventory, (l) Investment Property, (m) Letter-of-Credit Rights, (n) Software,
(o) Supporting Obligations, (p) all books, records, and information relating to
any of the foregoing and/or to the operation of any Grantor’s business, and all
rights of access to such books, records, and information, and all property in
which such books, records, and information are stored, recorded and maintained,
(q) all insurance proceeds, refunds, and premium rebates, including, without
limitation, proceeds of fire and credit insurance, whether any of such proceeds,
refunds, and premium rebates arise out of any of the foregoing ((a) through (p))
or otherwise, (r) all liens, guaranties, rights, remedies, and privileges
pertaining to any of the foregoing ((a) through (q)), including the right of
stoppage in transit, and (s) any of the foregoing whether now owned or now due,
or in which any Grantor has an interest, or hereafter acquired, arising, or to
become due, or in which any Grantor obtains an interest, and all products,
Proceeds, substitutions, and Accessions of or to any of the foregoing.
Notwithstanding anything to the contrary contained in this Agreement, the term
“Collateral” shall not include any Excluded Property.
“Commercial Tort Claim” shall have the meaning given that term in the UCC.
“Commodity Intermediary” shall have the meaning given that term in the UCC.
“Credit Agreement” shall have the meaning assigned to such term in the
preliminary statement of this Agreement.
“Deposit Account” shall have the meaning given that term in the UCC and shall
also include all demand, time, savings, passbook, or similar accounts maintained
with a bank.
“Documents” shall have the meaning given that term in the UCC.
“Electronic Chattel Paper” shall have the meaning given that term in the UCC.
“Entitlement Holder” shall have the meaning given that term in the UCC.
“Entitlement Order” shall have the meaning given that term in the UCC.








-3-



--------------------------------------------------------------------------------







“Equipment” shall mean “equipment” as defined in the UCC, and also all
furniture, store fixtures, rolling stock, machinery, office equipment, plant
equipment, tools, dies, molds, and other goods, property, and assets which are
used and/or were purchased for use in the operation or furtherance of a
Grantors’ business, and any and all Accessions or additions thereto, and
substitutions therefor, provided that Equipment shall not include motor
vehicles.
“Excluded Property” shall mean the following:
(a) any General Intangibles (other than Payment Intangibles), leases, licenses,
contracts, or agreements to which any Grantor is a party (1) that validly
prohibits the creation by such Grantor of a security interest therein or
thereon, unless consent has been obtained by any applicable third party required
to provide such consent to the creation of such security interest or (2) to the
extent that Applicable Law prohibits the creation of such a security interest
therein or thereon;
(b) any real property;
(c) assets, with respect to which any Applicable Law prohibits the creation or
perfection of security interests therein;
(d) any applications for any trademarks that have been filed with the United
States Patent and Trademark Office on the basis of “intent-to-use” with respect
to such marks, unless and until a statement of use or amendment to allege use is
filed and accepted by the United States Patent and Trademark Office or any other
filing is made or circumstances change so that the interests of a Borrower or
Facility Guarantor in such marks is no longer on an “intent-to-use” basis, at
which time such marks shall automatically and without further action by the
parties be subject to the Security Interests and Liens granted by the Grantors
to Agent hereunder;
(e) Excluded Accounts;
(f) any motor vehicles, vessels and aircraft, or other property subject to a
certificate of title;
(g) Equity Interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such Equity Interests is prohibited by the
documents governing such joint venture;
(h) any of the outstanding Equity Interests of a Foreign Subsidiary in excess of
65% of the voting power of all classes of Equity Interests of such Foreign
Subsidiary entitled to vote within the meaning of United States Treasury
Regulation Section 1.956-2(c)(2); provided that for purposes of this clause (h),
the term “Equity Interests” includes all interests in a Foreign Subsidiary
treated as equity for U.S. federal income tax purposes; and








-4-



--------------------------------------------------------------------------------







(i) any assets subject to a Lien described in Section 6.2(d), (e), and (g) of
the Credit Agreement and proceeds thereof, to the extent that (and only for so
long as) the documents governing the related Indebtedness prohibit other Liens
on such assets, provided that such assets (i) shall automatically cease to be
Excluded Property at such time as the documents governing such Indebtedness no
longer prohibit other Liens on such assets and (ii) shall not be Excluded
Property to the extent that the documents governing such Indebtedness permit the
granting of a Lien for the benefit of the Credit Parties junior to the Lien
pursuant to such documents;
provided that, in each case described in clauses (a), (c), and (d) above, such
property shall constitute “Excluded Property” only to the extent and for so long
as such General Intangible, contract, instrument, license, permit, lease or
other document or Applicable Law validly prohibits the creation of a Lien on
such property or asset in favor of the Agent and, upon termination of such
prohibition (howsoever occurring), such property or asset shall cease to
constitute “Excluded Property”; provided further that (x) the limitation set
forth in clauses (a), (c), and (d) above shall not affect, limit, restrict or
impair the grant by a Grantor of a Security Interest pursuant to this Security
Agreement in any such Collateral to the extent that an otherwise applicable
prohibition or restriction on such grant is rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other Applicable Law or principles of equity and (y) “Excluded Collateral”
shall not include the right to receive any proceeds arising therefrom or any
other rights referred to in Sections 9-406(f), 9-407(a), or 9-408(a) of the UCC
or any Proceeds, substitutions or replacements of any Excluded Property (unless
such Proceeds, substitutions or replacements would otherwise constitute Excluded
Property).
“Financial Asset” shall have the meaning given that term in the UCC.
“Financing Statement” shall have the meaning given that term in the UCC.
“Fixture Filing” shall have the meaning given that term in the UCC.
“Fixtures” shall have the meaning given that term in the UCC.
“General Intangibles” shall have the meaning given that term in the UCC, and
shall also include, without limitation, all: Payment Intangibles; rights to
payment for credit extended; deposits; amounts due to any Grantor; credit
memoranda in favor of any Grantor; warranty claims; tax refunds and abatements;
insurance refunds and premium rebates; all means and vehicles of investment or
hedging, including, without limitation, options, warrants, and futures
contracts; records; customer lists; telephone numbers; goodwill; causes of
action; judgments; payments under any settlement or other agreement; literary
rights; rights to performance; royalties; license and/or franchise fees; rights
of admission; licenses; franchises; license agreements, including all rights of
any Grantor to enforce same; permits, certificates of convenience and necessity,
and similar rights granted by any governmental authority; internet






-5-



--------------------------------------------------------------------------------







addresses and domain names; developmental ideas and concepts; proprietary
processes; blueprints, drawings, designs, diagrams, plans, reports, and charts;
catalogs; technical data; computer software programs (including the source and
object codes therefor), computer records, computer software, rights of access to
computer record service bureaus, service bureau computer contracts, and computer
data; tapes, disks, semi‑conductors chips and printouts; user, technical
reference, and other manuals and materials; patents, patent applications and
patents pending; trade secret rights, copyrights, copyright applications, mask
work rights and interests, and derivative works and interests; trade names,
trademarks, trademark applications, service marks, and service mark
applications, together with all goodwill connected with and symbolized by any of
the foregoing; all other general intangible property of any Grantor in the
nature of intellectual property; proposals; cost estimates, and reproductions on
paper, or otherwise, of any and all concepts or ideas, and any matter related
to, or connected with, the design, development, manufacture, sale, marketing,
leasing, or use of any or all property produced, sold, or leased, by or credit
extended or services performed, by any Grantor, whether intended for an
individual customer or the general business of any Grantor, or used or useful in
connection with research by any Grantor.
“Goods” shall have the meaning given that term in the UCC.
“Indemnitee” shall have the meaning assigned to such term in Section 8.6 of this
Agreement.
“Instruments” shall have the meaning given that term in the UCC.
“Inventory” shall have the meaning given that term in the UCC, and shall also
include, without limitation, all Goods which (a) are leased by a Person as
lessor, (b) are held by a Person for sale or lease or to be furnished under a
contract of service, (c) are furnished by a Person under a contract of service,
or (d) consist of raw materials, work in process, or materials used or consumed
in a business.
“Investment Property” shall have the meaning given that term in the UCC.
“IP Security Agreement” means the Second Amended and Restated Patent and
Trademark Security Agreement dated as of the Effective Date and executed and
delivered by the Grantors to the Agent for the ratable benefit of the Credit
Parties, as the same may be amended, modified, supplemented or restated from
time to time.
“Issuer” shall have the meaning given that term in the UCC.
“Letter-of-Credit Right” shall have the meaning given that term in the UCC and
shall also mean any right to payment or performance under a letter of credit,
whether or not the beneficiary has demanded or is at the time entitled to demand
payment or performance.






-6-



--------------------------------------------------------------------------------







“Payment Intangible” shall have the meaning given that term in the UCC, and
shall also refer to any General Intangible under which the Account Debtor’s
primary obligation is a monetary obligation.
“Perfection Certificate” shall mean a certificate substantially in the form of
Annex 1 hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Lead
Borrower.
“Payment in Full” shall mean the occurrence of each of the following events: (i)
the expiration or termination of the Commitments, (ii) the payment in full in
cash of the principal of and interest on each Loan and all fees and other
Secured Obligations, (iii) with respect to all Letters of Credit, (A) the
expiration or termination and reduction to zero thereof, (B) the cash
collateralization thereof to the extent required by the Credit Agreement, or (C)
the supporting thereof by another letter of credit in a manner reasonably
satisfactory to the Issuing Bank and the Agent, and (iv) the payment in full in
cash of all Letter of Credit Outstandings. The term “Paid in Full” shall have a
meaning correlative thereto.
“Proceeds” shall have the meaning given that term in the UCC.
“Secured Obligations” shall mean “Obligations” as defined in the Credit
Agreement; provided, however, that Obligations described in clause (c) of the
definition of Obligations shall be Secured Obligations solely to the extent that
there is sufficient Collateral following satisfaction of the Obligations
described in clauses (a) and (b) of the definition of Obligations.
“Securities Act” shall have the meaning assigned to such term in Section 6.1 of
this Agreement.
“Securities Intermediary” shall have the meaning given that term in the UCC.
“Security” shall have the meaning given that term in the UCC.
“Security Interest” shall have the meaning assigned to such term in Section 2.1
of this Agreement.
“Software” shall have the meaning given that term in the UCC.
“Supporting Obligation” shall have the meaning given that term in the UCC and
shall also refer to a Letter-of-Credit Right or secondary obligation that
supports the payment or performance of an Account, Chattel Paper, a Document, a
General Intangible, an Instrument, or Investment Property.
“Tangible Chattel Paper” shall have the meaning given that term in the UCC.








-7-



--------------------------------------------------------------------------------







“Uncertificated Security” shall have the meaning given that term in the UCC.


1.3    Rules of Interpretation. The rules of interpretation specified in
Sections 1.2 through 1.6 of the Credit Agreement shall be applicable to this
Agreement.
SECTION 2
Security Interest


2.1    Security Interest. As security for the payment or performance, as the
case may be, in full of the Secured Obligations when due, each Grantor hereby
bargains, assigns, mortgages, pledges, hypothecates and transfers to the Agent,
its successors and assigns, for the benefit of the Credit Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Credit
Parties, a Lien on and security interest in, all of such Grantor’s right, title
and interest in, to and under the Collateral (the “Security Interest”). Without
limiting the foregoing, each Grantor hereby designates the Agent as such
Grantor’s true and lawful attorney, exercisable by the Agent whether or not an
Event of Default exists, with full power of substitution, at the Agent’s option,
to file one or more Financing Statements (including Fixture Filings),
continuation statements, or to sign other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Grantor, without the signature of any Grantor (each
Grantor hereby appointing the Agent as such Person’s attorney to sign such
Person’s name to any such instrument or document, whether or not an Event of
Default exists), and naming any Grantor or the Grantors as debtors and the Agent
as secured party. Each Grantor hereby ratifies its prior authorization for the
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof
(including, without limitation, any such financing statements or amendments
identifying “Bank of America, N.A., as Collateral Agent” as secured party). The
Agent acknowledges that the attachment of its Security Interest in any
Commercial Tort Claim is subject to the Grantors’ compliance with Section 4.12.
2.2    No Assumption of Liability. The Security Interest is granted as security
only and shall not subject the Agent or any other Credit Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral. Except during the existence of an Event of
Default, the Grantors shall retain the right to vote any of the Investment
Property constituting Collateral in a manner not inconsistent with the terms of
this Agreement and the Credit Agreement.




-8-



--------------------------------------------------------------------------------







SECTION 3
Representations and Warranties


The Grantors jointly and severally represent and warrant to the Agent and the
other Credit Parties that:


3.1    Representations and Warranties Incorporated by Reference. Each Grantor
hereby restates each of the representations and warranties set forth in Article
3 of the Credit Agreement with respect to such Grantor as a Borrower thereunder.
Each such warranty and representation is incorporated herein by reference.
3.2    Title and Authority. Each Grantor has good and valid rights in, or title
to, the Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Agent the
Security Interest in such Collateral pursuant hereto and to execute, deliver and
perform its obligations in accordance with the terms of this Agreement, without
the consent or approval of any other Person other than any consent or approval
which has been obtained.
3.3    Filings. The Perfection Certificate has been duly prepared, completed and
executed, and the information set forth therein is correct and complete in all
material respects. UCC Financing Statements (including Fixture Filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Collateral have been filed in each governmental, municipal
or other office as is necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Agent (for the benefit of the Credit Parties) in respect of all Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or re-registration is necessary in any such
jurisdiction, except as provided under Applicable Law with respect to the filing
of continuation statements or as a result of any change in a Grantor’s name or
jurisdiction of incorporation or formation or under any other circumstances
under which, pursuant to the UCC, filings previously made have become misleading
or ineffective in whole or in part.
3.4    Validity and Priority of Security Interest. The Security Interest
constitutes (a) a legal and valid security interest in all of the Collateral
securing the payment and performance of the Obligations, and (b) subject to the
filings described in Section 3.3 above, a perfected security interest in all of
the Collateral. The Security Interest is and shall be prior to any other Lien on
any of the Collateral, subject only to those Liens expressly permitted pursuant
to Section 6.2 of the Credit Agreement and having priority over the Security
Interest by operation of Applicable Law.








-9-



--------------------------------------------------------------------------------







3.5    Absence of Other Liens. The Collateral is owned by the Grantors free and
clear of any Lien, except for Liens expressly permitted pursuant to Section 6.2
of the Credit Agreement. Except as provided in the Loan Documents, the Grantors
have not filed or consented to the filing of (a) any Financing Statement or
analogous document under the UCC or any other Applicable Law covering any
Collateral, (b) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Collateral with the
United States Patent and Trademark Office or the United States Copyright Office
or (c) any assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which Financing Statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.2 of the Credit Agreement.
3.6    Bailees, Warehousemen, Etc. Except as otherwise disclosed in the
Perfection Certificate, no Inventory costing in excess of $5,000,000 held on a
temporary basis of any Grantor is in the care or custody of any one third party
or stored or entrusted with any one bailee or other third party and none shall
hereafter be placed under such care, custody, storage or entrustment unless a
waiver or other agreement reasonably satisfactory to the Agent is delivered to
the Agent by such third party or bailee.
3.7    Consignments. Except as otherwise disclosed in the Perfection
Certificate, no Grantor has, and none shall have, possession of any property on
consignment.
SECTION 4
Covenants


4.1    Covenants Incorporated by Reference. Each Grantor hereby covenants and
agrees that each Grantor shall perform, observe and otherwise comply with the
covenants set forth in Articles 5 and 6 of the Credit Agreement with respect to
such Grantor as a Borrower.
4.2    Change of Name; Location of Collateral; Records; Place of Business.
(a)    Each Grantor agrees to furnish to the Agent thirty (30) days’ prior
written notice of (i) any change in its legal name, (ii) any change in the
location of its chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by
it, or any office or facility at which Collateral owned by it is located,
including the establishment of any such new office or facility, (iii) any change
in its identity or organizational structure, (iv) any change in its Federal
Taxpayer Identification Number or organizational number, if any, assigned to it
by its state of organization, or (v) the acquisition by any Grantor of any
property for which additional filings or recordings are necessary to perfect and
maintain the Agent’s Security




-10-



--------------------------------------------------------------------------------







Interest therein. Each Grantor agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the UCC or otherwise that are required in order for the Agent to continue at all
times following such change to have a valid, legal and perfected first priority
security interest in all of the Collateral.
(b)    Each Grantor agrees to maintain, at its own cost and expense, such
complete and accurate records with respect to the Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as, or similar to, those
in which such Grantor is engaged, and, at such time or times as the Agent may
reasonably request, promptly to prepare and deliver to the Agent a duly
certified schedule or schedules in form and detail reasonably satisfactory to
the Agent showing the identity, amount and location of any and all Collateral.
4.3    Protection of Security. Each Grantor shall, at its own cost and expense,
take any and all actions reasonably necessary to defend title to the Collateral
against all Persons and to defend the Security Interest of the Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 6.2 of the Credit Agreement.
4.4    Further Assurances. Each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including the payment of
any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
Financing Statements (including Fixture Filings) or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and
delivered to the Agent, duly endorsed in a manner satisfactory to the Agent.
4.5    Inspection and Verification. Without limiting the terms and conditions of
Sections 5.9 of the Credit Agreement, the Agent and such Persons as the Agent
may reasonably designate shall have the right, at the Grantors’ own cost and
expense, on reasonable prior notice except if an Event of Default then exists,
to inspect the Collateral, all records related thereto (and to make extracts and
copies from such records) and the premises upon which any of the Collateral is
located, to discuss the Grantors’ affairs with the officers of the Grantors and
their independent accountants and to verify the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Collateral, including, in the case of Accounts or Collateral in the possession
of any third Person, by contacting Account Debtors or the third Person
possessing such Collateral for the purpose of making such a verification,
provided that prior to the occurrence and continuation of an Event of Default,
the Grantors shall only be




-11-



--------------------------------------------------------------------------------







required to pay the fees and expenses for (i) one commercial finance examination
and one appraisal during each twelve month period following the Second Amendment
Effective Date so long as the condition set forth in clause (ii) below does not
apply and (ii) two commercial finance examinations and two appraisals during
each twelve month period following the Second Amendment Effective Date if Excess
Availability is at any time less than twenty percent (20%) of the Loan Cap. The
Agent shall have the absolute right to share any information it gains from such
inspection or verification with any Credit Party. Notwithstanding the foregoing
limitations on the Grantors’ obligation to pay the expenses for appraisals and
commercial finance examinations prior to the occurrence of an Event of Default,
the Agent may, (i) undertake such additional appraisals and commercials finance
examinations prior to the occurrence of an Event of Default as it, in its
Permitted Discretion, deems necessary, at the expense of the Lenders, and (ii)
if an Event of Default shall have occurred and be continuing, undertake such
additional appraisals and commercial finance examinations at the Grantors’
expense as it deems appropriate.
4.6    Taxes; Encumbrances. At its option, the Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral and not permitted
pursuant to Section 6.2 of the Credit Agreement, and may take any other action
which the Agent may deem necessary or desirable to repair, maintain or preserve
any of the Collateral to the extent any Grantor fails to do so as required by
the Credit Agreement or this Agreement, and each Grantor jointly and severally
agrees to reimburse the Agent on demand for any payment made or any expense
incurred by the Agent pursuant to the foregoing authorization; provided,
however, that the Agent shall not have any obligation to undertake any of the
foregoing and shall have no liability on account of any action so undertaken
except where there is a specific finding in a judicial proceeding (in which the
Agent has had an opportunity to be heard), from which finding no further appeal
is available, that the Agent had acted in actual bad faith or in a grossly
negligent manner; and provided further that the making of any such payments by
the Agent shall not be deemed to constitute a waiver of any Default or Event of
Default arising from the Grantors’ failure to have made such payments. Nothing
in this Section 4.6 shall be interpreted as excusing any Grantor from the
performance of any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
4.7    Assignment of Security Interest.
(a)    If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person to secure payment and performance of an
Account, such Grantor shall promptly assign such security interest to the Agent.
Such assignment need not be filed of public record unless necessary to continue
the perfected








-12-



--------------------------------------------------------------------------------







status of the security interest against creditors of, and transferees from, the
Account Debtor or other Person granting the security interest.
(b)    To the extent that any Grantor is a beneficiary under any written letter
of credit now or hereafter issued in favor of such Grantor (which, for the
avoidance of doubt, shall not include any Letter of Credit issued pursuant to
the Credit Agreement), such Grantor shall deliver such letter of credit to the
Agent. The Agent shall from time to time, at the request and expense of such
Grantor, make such arrangements with such Grantor as are in the Agent’s
reasonable judgment necessary and appropriate so that such Grantor may make any
drawing to which such Grantor is entitled under such letter of credit, without
impairment of the Agent’s perfected security interest in such Grantor’s rights
to proceeds of such letter of credit or in the actual proceeds of such drawing.
At the Agent’s request, such Grantor shall, for any letter of credit, whether or
not written, now or hereafter issued in favor of such Grantor as beneficiary,
execute and deliver to the issuer and any Confirmer of such letter of credit an
assignment of proceeds form, in favor of the Agent and satisfactory to the Agent
and such issuer or (as the case may be) such Confirmer, requiring the proceeds
of any drawing under such letter of credit to be paid directly to the Agent.
4.8    Continuing Obligations of the Grantors. Each Grantor shall remain liable
to observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the Agent
and the other Credit Parties from and against any and all liability for such
performance.
4.9    Use and Disposition of Collateral. None of the Grantors shall make or
permit to be made an assignment, pledge or hypothecation of the Collateral or
shall grant any other Lien in respect of the Collateral, except as expressly
permitted by Section 6.2 of the Credit Agreement. Except as expressly permitted
in the Credit Agreement, none of the Grantors shall make or permit to be made
any transfer of the Collateral, and each Grantor shall remain at all times in
possession of the Collateral owned by it, except that (a) Inventory may be sold
in the ordinary course of business, (b) a Grantor may transfer Collateral to any
other Grantor, and (c) unless and until the Agent shall notify the Grantors that
an Event of Default shall have occurred and be continuing and that the Grantors
shall not sell, convey, lease, assign, transfer or otherwise dispose of any
Collateral (which notice may be given by telephone if promptly confirmed in
writing), the Grantors may use and dispose of the Collateral in any lawful
manner not inconsistent with the provisions of this Agreement, the Credit
Agreement or any other Loan Document.










-13-



--------------------------------------------------------------------------------







4.10    Limitation on Modification of Accounts. None of the Grantors will,
without the Agent’s prior written consent, grant any extension of the time of
payment of any of the Accounts, compromise, compound or settle the same for less
than the full amount thereof, release, wholly or partly, any Person liable for
the payment thereof or allow any credit or discount whatsoever thereon, other
than extensions, releases, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with its
current practices.
4.11    Insurance.
(a)    The Grantors shall maintain insurance on the Collateral as required by
Section 5.7 of the Credit Agreement. All such insurance which covers the
Collateral shall include an endorsement in favor of the Agent, which endorsement
shall provide that the insurance, to the extent of the Agent’s interest therein,
shall not be impaired or invalidated, in whole or in part, by reason of any act
or neglect of any Grantor or by the failure of any Grantor to comply with any
warranty or condition of the policy.
(b)    Each Grantor hereby irrevocably makes, constitutes and appoints the Agent
(and all officers, employees or agents designated by the Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact), for the purpose of
making, settling and adjusting claims in respect of Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Grantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Default or Event of Default, in its
sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Agent deems
advisable. All sums disbursed by the Agent in connection with this Section 4.11,
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Grantors to the Agent
and shall be additional Secured Obligations secured hereby and by the other
Security Documents.
4.12    Commercial Tort Claims. If any Grantor shall at any time acquire a
Commercial Tort Claim in excess of $2,500,000, such Grantor shall promptly
notify the Agent in writing of the details thereof and the Grantors shall take
such actions as the Agent shall reasonably request in order to grant to the
Agent, for the ratable benefit of the Credit Parties, a perfected and first
priority security interest therein and in the Proceeds thereof.
4.13    Legend. At the request of the Agent, each Grantor shall legend, in form
and manner reasonably satisfactory to the Agent, its Accounts and its books,
records and documents






-14-



--------------------------------------------------------------------------------







evidencing or pertaining thereto with an appropriate reference to the fact that
such Accounts have been assigned to the Agent for the benefit of the Credit
Parties and that the Agent has a security interest therein.
4.14    General Intangibles. Each Grantor shall apply for, and diligently pursue
applications for, registration of its ownership of the General Intangibles
constituting Collateral for which registration is appropriate, and which are
material to its business, and will use such other reasonable measures as are
appropriate to preserve its rights in its other General Intangibles constituting
Collateral, except that such Grantor may abandon such rights as could not
reasonably be expected to have a Material Adverse Effect on the value of such
General Intangibles. Each Grantor will, at the request of the Agent, retain
current copies of all materials created by or furnished to such Grantor on which
is recorded then current information relating to any computer programs or data
bases that such Grantor has developed or otherwise has the right to use from
time to time. Such materials shall include, without limitation, magnetic or
other computer media on which object, source or other code is recorded and
documentation of those computer programs or data bases, in the nature of listing
printouts, narrative descriptions, flow diagrams and similar items. Each Grantor
will, at the reasonable request of the Agent, deliver a set of such copies to
the Agent for safekeeping and retention or transfer in the event of the exercise
of the Agent’s Rights and Remedies.
4.15    Investment Property.
(a)    If any Grantor shall at any time hold or acquire any Certificated
Securities (other than treasury stock of such Grantor), such Grantor shall
forthwith endorse, assign and deliver the same to the Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Agent may
from time to time specify, all of which thereafter shall be held by the Agent,
pursuant to the terms of this Agreement, as part of the Collateral. If any
Securities now held or hereafter acquired by any Grantor are Uncertificated
Securities (other than treasury stock of such Grantor) and are issued to such
Grantor or its nominee directly by the Issuer thereof, such Grantor shall
promptly notify the Agent thereof and, at the Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Agent, either (i) cause the Issuer to agree to comply with instructions from the
Agent as to such Securities, without further consent of such Grantor or the
nominee, or (ii) arrange for the Agent to become the registered owner of the
Securities. If any Grantor, as registered holder of Investment Property,
receives any stock certificate, option or right, or other distribution, whether
as an addition to, in substitution of, or in exchange for, such Investment
Property, or otherwise, such Grantor agrees to accept the same in trust for the
Agent and the other Credit Parties and to forthwith endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may from time to time specify, to be held by
the Agent as Collateral. If any








-15-



--------------------------------------------------------------------------------







Securities, whether Certificated Securities or Uncertificated Securities, or
other Investment Property now held or hereafter acquired by any Grantor are held
by such Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Agent thereof and, at the
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to the Agent, either (i) cause such Securities
Intermediary or Commodity Intermediary, as the case may be, to agree to comply
with Entitlement Orders or other instructions from the Agent to such Securities
Intermediary as to such Securities or other Investment Property or, as the case
may be, to apply any value distributed on account of any commodity contract as
directed by the Agent to such Commodity Intermediary, in each case without the
further consent of such Grantor or such nominee, or (ii) in the case of
Financial Assets or other Investment Property held through a Securities
Intermediary, arrange for the Agent to become the Entitlement Holder with
respect to such Investment Property.
(b)    The Agent agrees with each Grantor that, pursuant to this Section 4.15,
the Agent shall not give any such Entitlement Orders or instructions or
directions to any such Issuer, Securities Intermediary or Commodity
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Grantor, provided that no Cash Dominion
Event has occurred and is continuing or, after giving effect thereto, any such
investment or withdrawal rights not otherwise permitted by the Credit Agreement
would occur. In addition, (i) so long as no Event of Default shall have occurred
and be continuing, each Grantor shall have the right to exercise all voting,
consensual and other powers of ownership pertaining to the Securities for all
purposes not inconsistent with the terms of this Agreement, the Credit Agreement
or any other instrument or agreement referred to herein or therein; and the
Agent shall execute and deliver or cause to be executed and delivered to such
Grantor all such proxies, powers of attorney, dividend and other orders, and all
such instruments, without recourse, as such Grantor may reasonably request for
the purpose of enabling such Grantor to exercise the rights and powers which it
is entitled to exercise pursuant hereto, and (ii) so long as no Cash Dominion
Event shall have occurred and be continuing, each Grantor shall be entitled to
receive and retain any dividends or other distributions on the Securities.
4.16    Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in excess of $2,500,000 in any Electronic
Chattel Paper or any “transferable record” as such term is defined in the
Electronic Signatures in Global and National Commerce Act, 15 U.S.C. §7001, et.
seq., or in Section 16 of the Uniform Electronic Transactions Act as in effect
in any jurisdiction applicable to such Grantor, such Grantor shall promptly
notify the Agent thereof and, at the request of the Agent, shall take such
action as the Agent may reasonably request to vest in the Agent control under
the UCC, the Electronic Signatures in Global and National Commerce Act, or the
Uniform Electronic Transactions Act, as the case may be, of such transferable
record. The Agent agrees with each Grantor that so long






-16-



--------------------------------------------------------------------------------







as no Event of Default has occurred and is continuing or would occur after
taking into account the following, the Agent will arrange, pursuant to
procedures satisfactory to the Agent and so long as such procedures will not
result in Agent’s loss of control under the UCC, the Electronic Signatures in
Global and National Commerce Act, or the Uniform Electronic Transactions Act, as
the case may be, for such Grantor to make such necessary alterations to the
Electronic Chattel Paper or transferable record as are permitted under the UCC,
the Electronic Signatures in Global and National Commerce Act, or the Uniform
Electronic Transactions Act, as the case may be.
4.17    Tangible Chattel Paper, Notes and Other Instruments. If at any time any
amount payable to any Grantor under or in connection with any of the Collateral
is evidenced by any Tangible Chattel Paper, promissory note, trade acceptances
or other Instrument, such Grantor shall promptly deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may from time to time reasonably request.
4.18    Bailments, Etc. If any Collateral costing in excess of $5,000,000 is at
any time in the possession or control of any one warehouseman for more than a
temporary period of time (not to exceed five (5) Business Days), bailee or any
Grantor’s agents, such Grantor shall promptly notify the Agent thereof and, upon
the request of the Agent, (i) notify such warehouseman, bailee or agent to hold
all such Collateral for the Agent’s account subject to the Agent’s instructions,
(ii) obtain from such warehouseman, bailee or agent a Collateral Access
Agreement, (iii) deliver any negotiable warehouse receipt, bill of lading or
other document of title issued with regard to the Collateral to the Agent
appropriately endorsed to the Agent’s order, and/or (iv) arrange for the
issuance in the name of the Agent, in form reasonably satisfactory to the Agent,
any nonnegotiable document of title covering such Collateral. The Agent agrees
with each Grantor that the Agent shall not give any such instructions unless an
Event of Default has occurred and is continuing or would occur after taking into
account any action by such Grantor with respect to such warehouseman, bailee or
agent.
4.19    Other Perfection, Etc.  The Grantors shall at any time and from time to
time take such steps as the Agent may reasonably request for the Agent (a) to
obtain “control” of any Deposit Accounts or Letter-of-Credit Rights, with any
agreements establishing control to be in form and substance satisfactory to the
Agent, and (b) otherwise to insure the continued perfection of the Agent’s
security interest in any of the Collateral with the priority described in
Section 3.4 and of the preservation of its rights therein. The Agent agrees with
each Grantor that the Agent shall not give notice to any depositary under any
control, blocked account or similar agreement in respect of a Deposit Account
unless a Cash Dominion Event has occurred and is continuing.
4.20    Assignment of Claims Act. If at any time any Accounts of any Grantor
arise from contracts with the United States of America or any department, agency
or instrumentality thereof, such Grantor will promptly notify the Agent thereof
and shall execute all assignments








-17-



--------------------------------------------------------------------------------







and take all steps reasonably requested by the Agent in order that all monies
due and to become due thereunder will be assigned and paid to the Agent and
notice thereof given to the federal authorities under the Assignment of Claims
Act of 1940, 41 U.S.C. §15.
4.21    Notices and Reports Pertaining to Collateral. In addition to any other
notice or reporting requirement imposed on the Grantors under this Agreement or
the Credit Agreement, the Grantors will, with respect to the Collateral:
(a)    Promptly notify the Agent when any Grantor obtains knowledge of actual or
imminent bankruptcy or other insolvency proceeding of any material Account
Debtor or Issuer of Investment Property;
(b)    Promptly notify the Agent of any material return or adjustment,
rejection, repossession, or loss or damage of or to merchandise represented by
Accounts or constituting Inventory and of any material credit, adjustment or
dispute arising in connection with the goods or services represented by Accounts
or constituting Inventory;
(c)    Promptly after the application by any Grantor for registration of any
General Intangibles, notify the Agent thereof; and
(d)    Promptly notify the Agent in the event of a material loss or damage to
the Collateral, if such loss or damage is not covered by insurance, of any
reclamation or repossession of or any action by a creditor to reclaim or
repossess any material asset(s) of any Grantor, of any material adverse change
in the Collateral, and of any other occurrence that may have a Material Adverse
Effect on the Security Interest of the Agent in the Collateral.
SECTION 5
Collections


5.1    Collections.
(a)    Each Grantor shall at all times comply with the Cash Receipts provisions
of Section 2.21 of the Credit Agreement including, without limitation, after the
occurrence and during the continuance of a Cash Dominion Event, causing the
sweep on each Business Day of all Cash Receipts into the Bank of America
Concentration Account or a Blocked Account, as provided for in the Credit
Agreement.
(b)    Without the prior written consent of the Agent, no Grantor shall modify
or amend the instructions pursuant to any of the DDA Notifications, the Credit
Card Notifications, or the Blocked Account Agreements. So long as no Event of
Default has








-18-



--------------------------------------------------------------------------------







occurred and is continuing, each Grantor shall, and the Agent hereby authorizes
each Grantor to, enforce and collect all amounts owing on the Inventory and
Accounts, for the benefit and on behalf of the Agent and the other Credit
Parties; provided, however, that such privilege may, at the option of the Agent,
be terminated upon the occurrence and during the continuance of any Event of
Default.
5.2    Power of Attorney. Each Grantor irrevocably makes, constitutes and
appoints the Agent (and all officers, employees or agents designated by the
Agent) as such Grantor’s true and lawful agent and attorney-in-fact, and in such
capacity the Agent shall have the right, with power of substitution for each
Grantor and in each Grantor’s name or otherwise, for the use and benefit of the
Agent and the other Credit Parties, (a) at any time, whether or not a Default or
Event of Default has occurred, to take actions required to be taken by the
Grantors under Section 2.1 of this Agreement, (b) upon the occurrence and during
the continuance of a Cash Dominion Event or as otherwise permitted under the
Credit Agreement, (i) to take actions required to be taken by the Grantors under
Section 5.1 of this Agreement, and (ii) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; and (c)
upon the occurrence and during the continuance of an Event of Default or as
otherwise permitted under the Credit Agreement, (i) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (ii) to sign the name of any Grantor on any invoices, schedules
of Collateral, freight or express receipts, or bills of lading storage receipts,
warehouse receipts or other documents of title relating to any of the
Collateral; (iii) to sign the name of any Grantor on any notice to such
Grantor’s Account Debtors; (iv) to sign the name of any Grantor on any proof of
claim in bankruptcy against Account Debtors, and on notices of lien, claims of
mechanic’s liens, or assignments or releases of mechanic’s liens securing the
Accounts; (v) to sign change of address forms to change the address to which
each Grantor’s mail is to be sent to such address as the Agent shall designate;
(vi) to receive and open each Grantor’s mail, remove any Proceeds of Collateral
therefrom and turn over the balance of such mail either to the Lead Borrower or
to any trustee in bankruptcy or receiver of a Grantor, or other legal
representative of a Grantor whom the Agent determines to be the appropriate
person to whom to so turn over such mail; (vii) to commence and prosecute any
and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (viii) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (ix) to take all such action as may be
necessary to obtain the payment of any letter of credit and/or banker’s
acceptance of which any Grantor is a beneficiary; (x) to repair, manufacture,
assemble, complete, package, deliver, alter or supply goods, if any, necessary
to fulfill in whole or in part the purchase order of any customer of any
Grantor; (xi) to use, license or transfer any or all General Intangibles of any
Grantor; and (xii) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though






-19-



--------------------------------------------------------------------------------







the Agent were the absolute owner of the Collateral for all purposes; provided,
however, that nothing herein contained shall be construed as requiring or
obligating the Agent or any other Credit Party to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the Agent
or any other Credit Party, or to present or file any claim or notice. It is
understood and agreed that the appointment of the Agent as the agent and
attorney-in-fact of the Grantors for the purposes set forth above is coupled
with an interest and is irrevocable.
5.3    No Obligation to Act. The Agent shall not be obligated to do any of the
acts or to exercise any of the powers authorized by Section 5.2, but if the
Agent elects to do any such act or to exercise any of such powers, it shall not
be accountable for more than it actually receives as a result of such exercise
of power, and shall not be responsible to any Grantor for any act or omission to
act except for any act or omission to act as to which there is a final
determination made in a judicial proceeding (in which proceeding the Agent has
had an opportunity to be heard) in a court of competent jurisdiction which
determination includes a specific finding that the subject act or omission to
act had been grossly negligent, willful misconduct or in actual bad faith. The
provisions of Section 5.2 shall in no event relieve any Grantor of any of its
obligations hereunder or under any other Loan Document with respect to the
Collateral or any part thereof or impose any obligation on the Agent or any
other Credit Party to proceed in any particular manner with respect to the
Collateral or any part thereof, or in any way limit the exercise by the Agent or
any other Credit Party of any other or further right which it may have on the
date of this Agreement or hereafter, whether hereunder, under any other Loan
Document, by law or otherwise.
SECTION 6
Remedies


6.1    Remedies upon Default. Upon the occurrence of an Event of Default, it is
agreed that the Agent shall have in any jurisdiction in which enforcement hereof
is sought, in addition to all other rights and remedies, the rights and remedies
of a secured party under the UCC or other Applicable Law. The rights and
remedies of the Agent shall include, without limitation, the right to take any
of or all the following actions at the same or different times:
(a)    With respect to any Collateral consisting of Accounts, General
Intangibles (including Payment Intangibles), Letter-of-Credit Rights,
Instruments, Chattel Paper, Documents, and Investment Property, the Agent may
collect the Collateral with or without the taking of possession of any of the
Collateral.
(b)    With respect to any Collateral consisting of Accounts, the Agent may (i)
demand, collect and receive any amounts relating thereto, as the Agent may
determine; (ii) commence and prosecute any actions in any court for the purposes
of collecting any






-20-



--------------------------------------------------------------------------------







such Accounts and enforcing any other rights in respect thereof; (iii) defend,
settle or compromise any action brought and, in connection therewith, give such
discharges or releases as the Agent may reasonably deem appropriate; (iv)
without limiting the Agent’s rights set forth in Section 5.2 hereof, receive,
open and dispose of mail addressed to any Grantor and endorse checks, notes,
drafts, acceptances, money orders, bills of lading, warehouse receipts or other
instruments or documents evidencing payment, shipment or storage of the goods
giving rise to such Accounts or securing or relating to such Accounts, on behalf
of and in the name of such Grantor; and (v) sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any such Accounts or the goods or services which have given rise thereto, as
fully and completely as though the Agent were the absolute owner thereof for all
purposes.
(c)    With respect to any Collateral consisting of Investment Property, the
Agent may (i) exercise all rights of any Grantor with respect thereto, including
without limitation, the right to exercise all voting and corporate rights at any
meeting of the shareholders of the Issuer of any Investment Property and to
exercise any and all rights of conversion, exchange, subscription or any other
rights, privileges or options pertaining to any Investment Property as if the
Agent was the absolute owner thereof, including the right to exchange, at its
discretion, any and all of any Investment Property upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof, all without liability except to account for property actually
received as provided in Section 5.3 hereof; (ii) transfer such Collateral at any
time to itself, or to its nominee, and receive the income thereon and hold the
same as Collateral hereunder or apply it to the Obligations; and (iii) demand,
sue for, collect or make any compromise or settlement it deems desirable. The
Grantors recognize that (a) the Agent may be unable to effect a public sale of
all or a part of the Investment Property by reason of certain prohibitions
contained in the Securities Exchange Act of 1934 (as amended and in effect, the
“Securities Act”) and/or the applicable regulations promulgated by the
Securities and Exchange Commission pursuant to the Securities Act or the
Securities laws of various states (the “Blue Sky Laws”), but may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire the Investment Property for
their own account, for investment and not with a view to the distribution or
resale thereof, (b) private sales so made may be at prices and upon other terms
less favorable to the seller than if the Investment Property were sold at public
sales, (c) neither the Agent nor any other Credit Party has any obligation to
delay sale of any of the Investment Property for the period of time necessary to
permit the Investment Property to be registered for public sale under the
Securities Act or the Blue Sky Laws, and (d) private sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner.








-21-



--------------------------------------------------------------------------------







(d)    With respect to any Collateral consisting of Inventory, Goods, and
Equipment, the Agent may conduct one or more going out of business sales, in the
Agent’s own right or by one or more agents and contractors. Such sale(s) may be
conducted upon any premises owned, leased, or occupied by any Grantor. The Agent
and any such agent or contractor, in conjunction with any such sale, may augment
the Inventory with other goods (all of which other goods shall remain the sole
property of the Agent or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Agent or such agent or contractor and neither
any Grantor nor any Person claiming under or in right of any Grantor shall have
any interest therein. Each purchaser at any such going out of business sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor.
(e)    With respect to any Collateral consisting of General Intangibles, the
Agent may exercise all of the rights granted to the Agent under the IP Security
Agreement.
(f)    With or without legal process and with or without prior notice or demand
for performance, the Agent may enter upon, occupy, and use any premises owned or
occupied by each Grantor, and may exclude the Grantors from such premises or
portion thereof as may have been so entered upon, occupied, or used by the Agent
to the extent the Agent deems such exclusion reasonably necessary to preserve
and protect the Collateral. The Agent shall not be required to remove any of the
Collateral from any such premises upon the Agent’s taking possession thereof,
and may render any Collateral unusable to the Grantors. In no event shall the
Agent be liable to any Grantor for use or occupancy by the Agent of any premises
pursuant to this Section 6.1, nor for any charge (such as wages for the
Grantors’ employees and utilities) incurred in connection with the Agent’s
exercise of the Agent’s Rights and Remedies (as defined herein) hereunder.
(g)    The Agent may require any Grantor to assemble the Collateral and make it
available to the Agent at the Grantor’s sole risk and expense at a place or
places which are reasonably convenient to both the Agent and such Grantor.
(h)    Each Grantor agrees that the Agent shall have the right, subject to
Applicable Law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale, for cash, upon credit or for future
delivery as the Agent shall deem appropriate. Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor.
(i)    Unless the Collateral is perishable or threatens to decline speedily in
value, or is of a type customarily sold on a recognized market (in which event
the Agent shall provide the Grantors such notice as may be practicable under the
circumstances),






-22-



--------------------------------------------------------------------------------







the Agent shall give the Grantors at least ten (10) days’ prior written notice,
by authenticated record, of the date, time and place of any proposed public
sale, and of the date after which any private sale or other disposition of the
Collateral may be made. Each Grantor agrees that such written notice shall
satisfy all requirements for notice to that Grantor which are imposed under the
UCC or other Applicable Law with respect to the exercise of the Agent’s rights
and remedies upon default. The Agent shall not be obligated to make any sale or
other disposition of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such
Collateral shall have been given. The Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.
(j)    Any public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Agent may fix and state in the
notice of such sale. At any sale or other disposition, the Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Agent may (in its sole and absolute discretion) determine. If
any of the Collateral is sold, leased, or otherwise disposed of by the Agent on
credit, the Obligations shall not be deemed to have been reduced as a result
thereof unless and until payment is finally received thereon by the Agent.
(k)    At any public (or, to the extent permitted by Applicable Law, private)
sale made pursuant to this Section 6.1, the Agent or any other Credit Party may
bid for or purchase, free (to the extent permitted by Applicable Law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor,
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to the Agent or such
other Credit Party from any Grantor on account of the Secured Obligations as a
credit against the purchase price, and the Agent or such other Credit Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor.
(l)    For purposes hereof, a written agreement to purchase the Collateral or
any portion thereof shall be treated as a sale thereof. The Agent shall be free
to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Agent shall have entered into such an
agreement all Events of Default shall have been remedied and all Secured
Obligations shall have been Paid in Full.
(m)    As an alternative to exercising the power of sale herein conferred upon
it, the Agent may proceed by a suit or suits at law or in equity to foreclose
upon the






-23-



--------------------------------------------------------------------------------







Collateral and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.
(n)    To the extent permitted by Applicable Law, each Grantor hereby waives all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
6.2    Application of Proceeds. After the occurrence of an Event of Default and
acceleration of the Secured Obligations pursuant to Section 7.1 of the Credit
Agreement, the Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, or any Collateral
granted under any other of the Security Documents, in the manner set forth in
Section 7.3 of the Credit Agreement.


SECTION 7
Perfection of Security Interest


7.1    Perfection by Filing. This Agreement constitutes an authenticated record,
and each Grantor hereby authorizes the Agent, pursuant to the provisions of
Sections 2.1 and 5.2, to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Collateral, in such
filing offices as the Agent shall reasonably deem appropriate, and the Grantors
shall pay the Agent’s reasonable costs and expenses incurred in connection
therewith. Each Grantor hereby further agrees that a carbon, photographic, or
other reproduction of this Agreement shall be sufficient as a Financing
Statement and may be filed as a Financing Statement in any and all
jurisdictions.
7.2    Savings Clause. Nothing contained in this Article VII shall be construed
to narrow the scope of the Agent’s Security Interest in any of the Collateral or
the perfection or priority thereof or to impair or otherwise limit any of the
Agent’s Rights and Remedies hereunder except (and then only to the extent) as
mandated by the UCC.
SECTION 8
Miscellaneous


8.1    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.1 of the Credit Agreement.








-24-



--------------------------------------------------------------------------------







8.2    Grant of Non-Exclusive License. Without limiting the rights of the Agent
under the IP Security Agreement, each Grantor hereby grants to the Agent a
royalty free, non-exclusive, irrevocable license, which license shall be
exercisable upon the existence and during the continuance of an Event of
Default, to use, apply, and affix any trademark, trade name, logo, or the like
in which any Grantor now or hereafter has rights, such license being with
respect to the Agent’s exercise of the Agent’s Rights and Remedies hereunder
including, without limitation, in connection with any completion of the
manufacture of Inventory or any sale or other disposition of Inventory.
8.3    Security Interest Absolute. All rights of the Agent hereunder, the
Security Interest and all obligations of the Grantors hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any pledge, exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from the Guaranty or any other guarantee, securing or guaranteeing all
or any of the Secured Obligations, (d) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of any Grantor, (e) any exercise, non-exercise or waiver of any right, remedy,
power or privilege under or in respect hereof, of the Credit Agreement or of any
other Loan Document except as specifically set forth in a waiver granted
pursuant to the provisions of Section 8.8(b) hereof, or (f) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement.
8.4    Survival of Agreement. All covenants, agreements, representations and
warranties made by the Grantors herein and in any other Loan Document and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Agent and the other Credit Parties and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and the issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that any Credit Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Loan Agreement, and shall continue in full force and effect until Payment in
Full of the Secured Obligations.
8.5    Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the








-25-



--------------------------------------------------------------------------------







Grantors that are contained in this Agreement shall bind and inure to the
benefit of each Grantor and its respective successors and assigns. This
Agreement shall be binding upon each Grantor and the Agent and their respective
successors and assigns, and shall inure to the benefit of each Grantor, the
Agent and the other Credit Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
attempted assignment or transfer shall be void) except as expressly permitted by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.
8.6     Agent’s Fees and Expenses; Indemnification.
(a)    Without limiting any of their obligations under the Credit Agreement or
the other Loan Documents, and without duplication of any fees, expenses or
indemnification provided for under the Credit Agreement and the other Loan
Documents, the Grantors jointly and severally agree to pay all reasonable
out-of-pocket expenses incurred by the Agent, including the reasonable fees,
charges and disbursements of any counsel and any outside consultants for the
Agent, in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the Agent’s Rights and Remedies hereunder or (iv) the failure of any Grantor
to perform or observe any of the provisions hereof.
(b)    Without limiting any of their indemnification obligations under the
Credit Agreement or the other Loan Documents, and without duplication of any
fees, expenses or indemnification provided for under the Credit Agreement and
the other Loan Documents, the Grantors shall jointly and severally indemnify
each Credit Party and each Related Party of any Credit Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery or performance
of this Agreement or any other Loan Document, the performance by any Grantor of
its obligations under this Agreement or any other Loan Document, or the
consummation of the transactions contemplated by the Loan Documents or any other
transactions contemplated hereby, or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing or to
the Collateral, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the








-26-



--------------------------------------------------------------------------------







extent that such losses, claims, damages, liabilities or related expenses
resulted from the gross negligence, bad faith or willful misconduct of any
Indemnitee or any Affiliate of an Indemnitee (or of any officer, director,
employee, advisor or agent of such Indemnitee or any such Indemnitee’s
Affiliates). In connection with any indemnified claim hereunder, the Indemnitee
shall be entitled to select its own counsel and the Grantors shall promptly pay
the reasonable fees and expenses of such counsel.
(c)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Security Documents. All
amounts due under this Section 8.6 shall be payable promptly after written
demand therefor.
(d)    The provisions of this Section 8.6 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby and by the Credit Agreement, the occurrence of any event described in the
definition of “Payment in Full”, or the termination of this Agreement, the
Credit Agreement or any provision hereof or thereof.    
8.7    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.8    Waivers; Amendment.
(a)    The rights, remedies, powers, privileges, and discretions of the Agent
hereunder (herein, the “Agent’s Rights and Remedies”) shall be cumulative and
not exclusive of any rights or remedies which it would otherwise have. No delay
or omission by the Agent in exercising or enforcing any of the Agent’s Rights
and Remedies shall operate as, or constitute, a waiver thereof. No waiver by the
Agent of any Event of Default or of any Default under any other agreement shall
operate as a waiver of any other Event of Default or other Default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any Person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agent’s Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agent may determine.
The Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Secured Obligations. No waiver of any
provisions of this Agreement or any other Loan Document or consent to any
departure by any Grantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any




-27-



--------------------------------------------------------------------------------







Grantor in any case shall entitle such Grantor or any other Grantor to any other
or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the Agent
and the Grantor or Grantors with respect to whom such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.2 of the Credit Agreement.
8.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH IN THIS SECTION 8.9.
8.10    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
8.11    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.
8.12    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.




-28-



--------------------------------------------------------------------------------







8.13    Jurisdiction; Consent to Service of Process.
(a)    The Grantors agree that any suit for the enforcement of this Agreement or
any other Loan Document may be brought in any court of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Agent may elect in its sole discretion and consent to the non-exclusive
jurisdiction of such courts. The Grantors hereby waive any objection which they
may now or hereafter have to the venue of any such suit or any such court or
that such suit is brought in an inconvenient forum. The Grantors agree that any
action commenced by any Grantor asserting any claim or counterclaim arising
under or in connection with this Agreement or any other Loan Document shall be
brought solely in a court of the State of New York sitting in the Borough of
Manhattan or any federal court sitting therein as the Agent may elect in its
sole discretion and consent to the exclusive jurisdiction of such courts with
respect to any such action.
(b)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.1. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
8.14    Termination; Release of Collateral.
(a)    This Agreement, the Lien in favor of the Agent (for the benefit of itself
and the other Credit Parties) and all other security interests granted hereby
shall terminate with respect to all Secured Obligations upon Payment in Full of
the Secured Obligations, provided, however, that (A) this Agreement, the
Security Interest and all other security interests granted hereby shall be
reinstated if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by any Credit Party or any
Grantor upon the bankruptcy or reorganization of any Grantor or otherwise, and
(B) in connection with the termination of this Agreement, the Agent may require
such indemnities and collateral security as it shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Secured Obligations that may subsequently be
reversed or revoked, (y) any obligations that may thereafter arise with respect
to bank products or cash management services, and (z) any Secured Obligations
that may thereafter arise under Section 9.3 of the Credit Agreement.
(b)    The Collateral shall be released from the Lien of this Agreement in
accordance with the provisions of the Credit Agreement. Upon termination hereof
or any release of Collateral in accordance with the provisions of the Credit
Agreement, the Agent shall, upon the request and at the sole cost and expense of
the Grantors, assign, transfer and deliver to the Grantors, against receipt and
without recourse to or warranty






-29-



--------------------------------------------------------------------------------







by the Agent, such of the Collateral to be released (in the case of a release)
or all of the Collateral (in the case of termination of this Agreement) as may
be in possession of the Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof, and, with respect to any other Collateral,
proper documents and instruments (including UCC‑3 termination statements or
releases) acknowledging the termination hereof or the release of such
Collateral, as the case may be.
(c)    At any time that the respective Grantor desires that the Agent take any
action described in clause (b) of this Section 8.14, such Grantor shall, upon
request of the Agent, deliver to the Agent an officer’s certificate certifying
that the release of the respective Collateral is permitted pursuant to clause
(a) or (b) of this Section 8.14. The Agent shall have no liability whatsoever to
any other Credit Party as the result of any release of Collateral by it as
permitted (or which the Agent in good faith believes to be permitted) by this
Section 8.14.


[SIGNATURE PAGES FOLLOW]




-30-



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.




GRANTORS:                        


GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
SIMPLY MAC, INC.
SPRING COMMUNICATIONS HOLDING, INC.
GS MOBILE, INC.
GEEKNET, INC.
SOCOM LLC





By:
/s/ ROBERT LLOYD
Name:
Title:
Robert Lloyd
Chief Financial Officer





MARKETING CONTROL SERVICES, INC.,





By:
/s/ MIKE LOFTUS
Name:
Title:
Mike Loftus
President















Signature Page to Third Amended and Restated Security Agreement



--------------------------------------------------------------------------------







AGENT:
BANK OF AMERICA, N.A.
 
 
By:
/s/ ANDREW CERUSSI
Name:
Andrew Cerussi
Title:
Director



Signature Page to Third Amended and Restated Security Agreement

